Citation Nr: 0505133	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984, and from July 1985 through June 2002, at which time he 
retired from the U.S. Army.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which was initiated in May 2002, prior to the veteran's 
retirement, and finalized and mailed to the veteran in July 
2002.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that hearing loss in the left ear existed at the veteran's 
entry into active service.

2.  The credible and probative evidence of record shows that 
hearing loss in the left ear did not undergo an increase in 
severity during service.


CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran had hearing 
loss in the left ear at the time of his entry into service 
that was not aggravated during service; therefore, the 
presumption of soundness at entrance into service is rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 
2002).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was an increase in the severity of the underlying 
condition associated with hearing loss during service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

3.  Service connection for a hearing loss in the left ear on 
a direct basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2003 letter, the RO advised the veteran of the 
VCAA and its potential effect upon his claim.  In addition, 
the veteran was advised, by virtue of a detailed October 2002  
statement of the case (SOC) and July 2003 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the October 2002 SOC and July 2003 
SSOC issued by the RO clarified what evidence would be 
required to establish service connection for hearing loss in 
the left ear.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
submitted statements in July 2003 and January 2004 indicating 
he had no additional evidence to submit.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

Audiometric testing conducted at the June 1981 service 
enlistment examination demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
30
LEFT
10
5
10
50
45

The audiological examination conducted in March 1985, in 
conjunction with the veteran's enlistment for his second 
period of service demonstrated pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
30
30
LEFT
10
10
0
50
40

Thereafter, the service medical records reflect several 
audiometric evaluations, the reports of which indicate that 
they were conducted because the veteran's duties routinely 
involved noise exposure.  Upon a pre-retirement VA 
examination in December 2001, pure tone thresholds, in 
decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
55
65
LEFT
5
0
0
45
50

The initial post-service rating decision, as to which the 
veteran filed the instant appeal, granted service connection 
for hearing loss in the right ear, but denied the veteran's 
claim for service connection for hearing loss in the left 
ear.  Thereafter, upon authorized VA audiological evaluation 
in May 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
60
60
LEFT
5
5
15
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis following the VA 
examination was moderately severe sensorineural hearing loss 
in each ear, and the examiner stated that it was "at least 
as likely as not that military noise exposure contributed to 
his hearing loss."  However, the reports from this 
examination do not reflect consideration of the elevated pure 
tone thresholds shown upon audiometric testing at the time of 
the veteran's entrance into his first period of service.  

The audiometric findings in the left ear demonstrated upon 
entrance into his first period of service were considered 
upon the VA audiological evaluation in December 2003, at 
which time pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
55
60
LEFT
5
0
10
40
50

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis in pertinent part 
following this examination was normal hearing in the left ear 
from 500 Hertz to 2000 Hertz, and mild to moderate 
sensorineural hearing loss from 3000 Hertz to 4000 Hertz.  
With respect to the hearing loss demonstrated upon entrance 
into the veteran's first period of service, the examiner 
noted that there was a pre-existing hearing loss entering 
service in the left ear, from 3000 Hertz to 6000 Hertz.  The 
audiologist then concluded as follows:  

Air conduction thresholds obtained today 
on [the veteran's] left ear have not 
decreased from entrance exam test 
results, indicating that hearing loss was 
not aggravated by military noise exposure 
in the left ear.   

III.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel (GC) has 
issued a precedential opinion, VAOPGCPREC No. 3-2003 (July 
16, 2003), holding subsection 3.304(b) to be invalid insofar 
as it requires a claimant to show an increase in severity of 
the claimed disorder before VA's duty under the second prong 
of the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, the Board believes that the audiologist's 
finding following the December 2003 examination, to the 
effect that the audiometric findings demonstrated upon 
entrance to the veteran's first period of service 
demonstrated preexisting hearing loss from 3000 Hertz to 6000 
Hertz in the left ear, constitutes clear and unmistakable 
evidence that hearing loss in the left ear existed prior to 
service.  Moreover, aggravation, or a permanent increase in 
the underlying hearing loss disability in the left ear during 
service is also not shown by the record in this case, as the 
only competent medical evidence of record addressing this 
matter, the VA audiologist's opinion of December 2003, 
specifically found that the veteran's hearing loss in the 
left ear was not aggravated by noise exposure during military 
service.  This conclusion is clearly supported by a 
comparison of the thresholds demonstrated at entrance to each 
period of service and those shown most recently, as set forth 
above, and there is otherwise no competent evidence of record 
specifically addressing the issue of aggravation that 
contradicts the December 2003 VA audiologist's opinion.  

In reaching the above determination, the Board has considered 
the assertions of the veteran that is hearing loss in the 
left ear was aggravated by service or is otherwise the result 
of in-service noise exposure.  We have full regard for the 
sincerity of his opinion, but must recognize that he is a 
layman, not a medical professional.  In short, the probative 
weight of these statements is overcome by that of the 
negative medical evidence cited above.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  Therefore, the claim for 
service connection for hearing loss in the left ear must be 
denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied.   




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


